

CHANGE IN CONTROL AGREEMENT
 
THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”) is made and entered into as
of ___________ __, 2007 (the “Effective Date”) by and between INSITE VISION
INCORPORATED, a Delaware corporation (together with its successors and assigns,
the “Company”), and S. Kumar Chandrasekaran, Ph.D. (the “Executive”)
(collectively, Company and Executive are referred to herein as the “Parties”).
 
RECITALS
 
A. The Company desires to promote the success of the Company by rewarding the
Executive for dedicated service and providing incentives for the Executive to
remain in the employ of the Company or an affiliate through a Change in Control
of the Company; and
 
B. The Company and the Executive desire to enter into an agreement providing for
the payment of certain benefits to the Executive in the event that Executive’s
employment with the Company is terminated under certain circumstances following
a Change in Control upon the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, receipt of which is hereby acknowledged,
the Parties agree as follows:
 
AGREEMENT
 
1.  Termination of Employment Prior to a Change in Control. If the Executive’s
employment with the Company terminates under any circumstances prior to the
60-day period preceding a Change in Control of the Company or after the 12 month
period following a Change in Control, Executive shall not be (and shall not in
the future become) entitled to any payments or benefits under or with respect to
this Agreement. Nothing contained in this Agreement shall confer upon the
Executive any right to continue in the employ or other service of the Company or
any affiliate of the Company, constitute any contract or agreement of employment
or other service or affect the Executive’s status as an employee at will, nor
shall anything in this Agreement interfere in any way with the right of the
Company or any affiliate to change the Executive’s compensation or other
benefits, or to terminate the Executive’s employment or other service, with or
without cause at any time.
 
2.  Benefits Upon Certain Terminations of Employment Following a Change in
Control. In the event that Executive’s employment is terminated on, within sixty
(60) days before, or within 12 months following, a Change in Control, due to (i)
a termination by the Company without Cause, (ii) a resignation by Executive
within 45 days after the occurrence of an event constituting Good Reason, or
(iii) a termination due to Executive’s death or Disability, the Company shall,
subject to Executive signing and not revoking a Separation and General Release
Agreement in a form satisfactory to the Company, provide Executive the following
severance benefits (the “Severance Benefits”), subject to tax withholding and
other authorized deductions:
 

--------------------------------------------------------------------------------


 
(a)  The Company shall pay the Executive, no later than thirty (30) days after
the date on which Executive signs and does not revoke a Separation and General
Release Agreement, a lump sum payment equal to the sum of (i) two (2) times the
Executive’s annual base salary as in effect immediately prior to the date
Executive’s employment with the Company is terminated (such date of termination
is hereby referred to as the “Severance Date”) and (ii) two (2) times the
Executive’s annual target bonus opportunity for the fiscal year in which the
Severance Date occurs (or, if no annual target bonus opportunity has been
established for the fiscal year in which the Severance Date occurs, the average
annual bonus received by the Executive in the three (3) fiscal years immediately
preceding the fiscal year in which the Severance Date occurs).
 
(b)  Notwithstanding any provisions of the Company’s stock option plans, stock
purchase plans, stock option agreements or addenda thereto, incentive plans, or
other similar plans, all equity-based awards granted by the Company to the
Executive that are outstanding and unvested as of the Severance Date, shall
immediately become fully vested, any repurchase right in favor of the Company
shall lapse, and the restricted period with respect to any such awards shall
lapse, immediately prior to the Severance Date. Notwithstanding the foregoing,
the exercisability of any stock options held by the Executive shall continue to
be governed by the stock option plan and stock option agreement applicable to
such award. The parties hereby agree that this Agreement supersedes and replaces
the respective Addenda to each of the Stock Option Agreements entered into by
the Company and the Executive, including those entered into on or about February
1, 2006, June 1, 2005, June 1, 2004, March 30, 2004, December 12, 2003,
September 23, 2003, February 14, 2003, September 20, 2002, June 18, 2001,
February 23, 1999, and October 27, 1997, with respect to the Executive’s
outstanding stock options and that each such Addendum shall be of no further
force and effect as of the Effective Date.
 
(c) For a period of twenty-four (24) months following the Severance Date, the
Company, through COBRA or otherwise, shall continue to make available to the
Executive and the Executive’s spouse and dependents covered under any group
health plans or life insurance plans of the Company on the Severance Date, all
group health, life and other similar insurance plans in which Executive or such
spouse or dependents participate on the Severance Date at the same cost to the
Executive as the Executive paid for such benefits prior to such date. To the
extent that the Company cannot continue to provide such Severance Benefits, it
will pay the Executive an amount that would be sufficient to enable the
Executive to purchase equivalent benefits from a third party at the same cost to
the Executive as the Executive paid for such benefits immediately prior to the
Severance Date. Notwithstanding the foregoing, if the Executive becomes
re-employed with another employer and the Executive is eligible to receive
equivalent benefits under the employer’s welfare benefit plans, at the same or a
lesser cost to Executive, the Company’s obligations to provide Severance
Benefits under this Section 2 shall terminate immediately.
 
For purposes of clarity, subject to Section 1, benefits shall be payable to the
Executive under this Agreement only with respect to a single Change in Control
of the Company. Accordingly, no Change in Control of the Company after the first
Change in Control shall result in Executive receiving any benefits under this
Agreement.
 

--------------------------------------------------------------------------------


 
3.  Definitions. For purposes of this Agreement the following terms shall have
the following meanings:
 
(a)  “Cause” shall mean, as reasonably determined by the Board of Directors of
the Company or its successor, as applicable, (the “Board”) (excluding the
Executive, if he is then a member of the Board), (i) any act of personal
dishonesty taken by the Executive in connection with his responsibilities as an
employee of the Company which is intended to result in substantial personal
enrichment of the Executive and is reasonably likely to result in material harm
to the Company, (ii) the Executive’s conviction of a felony or any other crime,
which the Board reasonably believes has had or will have a material detrimental
effect on the Company’s reputation or business, (iii) a willful act by the
Executive which constitutes misconduct and is materially injurious to the
Company, or (iv) continued acts of gross negligence or willful violations by the
Executive of the Executive’s obligations to the Company after there has been
delivered to the Executive a written demand for performance from the Company
which describes the basis for the Company’s belief that the Executive has
committed gross negligence or wilfully violated his obligations to the Company,
and Executive has failed to cure such activities within 30 days of receipt of
such notice.
 
(b)  “Change in Control” shall mean the occurrence of any of the following:
 
(i)  The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of more than 40% of either (1)
the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (2) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this clause (i), the following acquisitions shall not
constitute a Change in Control; (A) any acquisition directly from the Company,
unless the acquirer or the securityholders and/or creditors of an entity as a
group acquire 50% or more of the Outstanding Company Common Stock or the
Outstanding Voting Securities in such transaction in which case it shall
constitute a Change in Control, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate of the Company or a successor, (D)
any acquisition by any entity pursuant to a transaction that complies with
clauses (iii)(1), (2) and (3) below, and (E) any acquisition by a Person who
owned more than 40% of either the Outstanding Company Common Stock or the
Outstanding Company Voting Securities as of the Effective Date or an affiliate
of any such Person;
 
(ii)  A change in the Board or its members such that individuals who, as of the
later of the Effective Date or the date that is two years prior to such change
(the later of such two dates is referred to as the “Measurement Date”),
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Measurement Date whose election, or
nomination for election by the Corporation’s stockholders, was approved by a
vote of at least three fourths of the directors then comprising the Incumbent
Board (including for these purposes, the new members whose election or
nomination was so approved, without counting the member and his predecessor
twice) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
 

--------------------------------------------------------------------------------


 
(iii)  The consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets directly or through one or more
subsidiaries (a “Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (2) no Person (excluding any entity resulting from such Business
Combination or a Parent or any employee benefit plan (or related trust) of the
Corporation or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, more than 40% of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
40% existed prior to the Business Combination, and (3) at least a majority of
the members of the board of directors or trustees of the entity resulting from
such Business Combination or a Parent were members of the Incumbent Board
(determined pursuant to clause (ii) above using the date that is the later of
the Effective Date or the date that is two years prior to the Business
Combination as the Measurement Date) at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination.
 
(c)  “Disability” shall mean a physical or mental impairment which, as
reasonably determined by a mutually agreed upon physician (with requisite and
applicable expertise), renders the Executive unable to perform the essential
functions of his employment with the Company, even with reasonable accommodation
that does not impose an undue hardship on the Company, for more than 120 days in
any 12-month period.
 
(d)  “Good Reason” shall mean the occurrence of any of the following: (i)
without the Executive’s express written consent, a material reduction of the
Executive’s duties, position or responsibilities relative to the Executive’s
duties, title, position or responsibilities in effect immediately prior to such
reduction, or the removal of the Executive from such duties, title, position and
responsibilities; (ii) without the Executive’s express written consent, a
material reduction of the facilities and perquisites (including without
limitation office space, location and administrative support) available to the
Executive immediately prior to such reduction; (iii) a reduction by the Company
of the Executive’s base salary or annual target bonus opportunity as in effect
immediately prior to such reduction; (iv) a material reduction by the Company in
the kind or level of employee benefits to which the Executive is entitled
immediately prior to such reduction with the result that the Executive’s overall
benefits package is materially reduced; or (v) without the Executive’s express
written consent, the relocation of the Executive to a facility or a location
more than thirty (30) miles from his current location.
 

--------------------------------------------------------------------------------


 
4.  Section 280G. The Executive shall be covered by the tax gross-up provisions
set forth in Exhibit A hereto, incorporated herein by this reference.
 
5.  Miscellaneous.
 
(a)  Construction; Section 409A. Notwithstanding any provision of this Agreement
to the contrary, if the Executive is a “specified employee” as defined in
Section 409A of the U.S. Internal Revenue Code of 1986, as amended (“Code
Section 409A”), the Executive shall be entitled to payments during the period
beginning with a termination of his employment and continuing until the earlier
of (i) the date which is six (6) months after his termination of employment for
any reason other than death or (ii) the date of the Executive’s death, only if
and to the extent such payments would not trigger any tax, penalty or interest
pursuant to Code Section 409A. Furthermore, with regard to any benefit to be
provided upon a termination of employment, to the extent required to avoid the
imputation of any tax, penalty or interest pursuant to Code Section 409A, the
Executive shall pay the premium for such benefit during the aforesaid period and
be reimbursed by the Company therefor promptly after the end of such period. Any
amounts otherwise payable to the Executive following a termination of his
employment that are not so paid by reason of this Section 5(a) shall be paid as
soon as practicable after the date that is six (6) months after the termination
of the Executive’s employment (or, if earlier, the date of the Executive’s
death). This Agreement shall otherwise be construed and interpreted to avoid the
imputation of any tax, penalty or interest pursuant to Code Section 409A.
 
(b)  Payment Obligations. Except as expressly provided herein, the Company’s
obligation to pay the Executive the compensation and to make the arrangements
provided herein shall be unconditional, and the Executive shall have no
obligation whatsoever to mitigate damages hereunder.
 
(c)  Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.
 
(d)  Entire Agreement; Modifications. Except as otherwise provided herein, this
Agreement, together with any written agreement evidencing any stock option or
other equity-based incentive award previously granted by the Company to the
Executive (but excluding the addenda to the Executive’s stock option agreements
superseded hereby as contemplated by Section 2(b) above), represents the entire
understanding among the parties with respect to the subject matter hereof, and
this Agreement supersedes any and all prior understandings, agreements, plans
and negotiations, whether written or oral, with respect to the subject matter
hereof, including without limitation, any understandings, agreements or
obligations respecting any past or future compensation, bonuses, reimbursements
or other payments to the Executive from the Company. All modifications to the
Agreement must be in writing and signed by the party against whom enforcement of
such modification is sought.
 

--------------------------------------------------------------------------------


 
(e)  Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by telegraph or first class mail, certified or
registered with return receipt requested; and shall be deemed to have been duly
given three days after mailing or 12 hours after transmission of a telegram to
the respective persons named below:


If to the Company:
 
Insite Vision Incorporated
   
965 Atlantic Avenue
   
Alameda, California 94501
   
Attention: Chairman of the Board
     
copy to:
 
O’Melveny & Myers LLP
   
2765 Sand Hill Road
   
Menlo Park, California 94010
   
Attention: Tim Curry, Esq.
     
If to the Executive:
 
S. Kumar Chandrasekaran, Ph.D.
   
[__________]
   
[__________]

 
Any party may change such party’s address for notices by notice duly given
pursuant to this Section 5(e).
 
(f)  Headings. The Section headings herein are intended for reference and shall
not by themselves determine the construction or interpretation of this
Agreement.
 
(g)  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into and wholly to be performed within the State of California by
California residents, irrespective of California’s conflict of laws rule.
 
(h)  Arbitration; Dispute Resolution, Etc. Any controversy arising out of or
relating to this Agreement, its enforcement or interpretation, or because of an
alleged breach, default, or misrepresentation in connection with any of its
provisions, or any other controversy arising out of or related to this
Agreement, including, but not limited to, any state or federal statutory claims,
shall be submitted to arbitration in Alameda County County, California, before a
sole arbitrator selected from Judicial Arbitration and Mediation Services, Inc.,
San Francisco, California, or its successor (“JAMS”), or if JAMS is no longer
able to supply the arbitrator, such arbitrator shall be selected from the
American Arbitration Association, and shall be conducted in accordance with the
provisions of California Code of Civil Procedure §§ 1280 et seq. as the
exclusive forum for the resolution of such dispute; provided, however, that
provisional injunctive relief may, but need not, be sought by either party to
this Agreement in a court of law while arbitration proceedings are pending, and
any provisional injunctive relief granted by such court shall remain effective
until the matter is finally determined by the arbitrator. Final resolution of
any dispute through arbitration may include any remedy or relief which the
arbitrator deems just and equitable, including any and all remedies provided by
applicable state or federal statutes. At the conclusion of the arbitration, the
arbitrator shall issue a written decision that sets forth the essential findings
and conclusions upon which the arbitrator’s award or decision is based. Any
award or relief granted by the arbitrator hereunder shall be final and binding
on the parties hereto and may be enforced by any court of competent
jurisdiction. The parties acknowledge and agree that they are hereby waiving any
rights to trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with any of the matters referenced in the
first sentence above. The parties agree that the Company shall be responsible
for payment of the forum costs of any arbitration hereunder, including the
arbitrator’s fee. The parties further agree that in any proceeding with respect
to such matters, each party shall bear its own attorney’s fees and costs (other
than forum costs associated with the arbitration) incurred by it or him or her
in connection with the resolution of the dispute.
 

--------------------------------------------------------------------------------


(i)  Severability. Should a court or other body of competent jurisdiction
determine that any provision of this Agreement is excessive in scope or
otherwise invalid or unenforceable, such provision shall be adjusted rather than
voided, if possible, and all other provisions of this Agreement shall be deemed
valid and enforceable to the extent possible.
 
(j)  Survival of the Company’s Obligations. The Company’s obligations hereunder
shall not be terminated by reason of any liquidation, dissolution, bankruptcy,
cessation of business, or similar event relating to the Company. Except as
provided in Section 1, this Agreement shall not be terminated by any Change in
Control, merger or consolidation or other reorganization of the Company. In the
event any such Change in Control, merger, consolidation or reorganization shall
be accomplished by transfer of stock or by transfer of assets or otherwise, the
provisions of this Agreement shall be binding upon and inure to the benefit of
the surviving or resulting corporation or person. This Agreement shall be
binding upon and inure to the benefit of the executors, administrators, heirs,
successors and assigns of the parties; provided, however, that except as herein
expressly provided, this Agreement shall not be assignable either by the Company
(except to an affiliate of the Company in which event the Company shall remain
liable if the affiliate fails to meet any obligations to make payments or
provide benefits or otherwise) or by the Executive.
 
(k)  Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.
 
(l)  Withholdings. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.
 
 
 

--------------------------------------------------------------------------------


(m)  Legal Counsel; Mutual Drafting. Each party recognizes that this is a
legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice. Each party has
cooperated in the drafting, negotiation and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against either party on the basis of that party being the drafter of
such language. The Executive agrees and acknowledges that he has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 



  INSITE VISION INCORPORATED               By  
 
   
Anders P. Wiklund
   
Member of the Compensation Committee
of the Board of Directors
              S. KUMAR CHANDRASEKARAN, Ph.D.                      
 
  S. Kumar Chandrasekaran, Ph.D.      




--------------------------------------------------------------------------------






EXHIBIT A
 
TAX GROSS-UP PROVISIONS
 

1.1  
Gross-Up Payment. In the event it is determined (pursuant to Section 1.2) or
finally determined (as defined in Section 1.3(c)) that any payment,
distribution, transfer, or benefit by the Company, or a direct or indirect
subsidiary or affiliate of the Company, to or for the benefit of the Executive
or the Executive’s dependents, heirs or beneficiaries (whether such payment,
distribution, transfer, benefit or other event occurs pursuant to the terms of
this Agreement or otherwise, but determined without regard to any additional
payments required under this Exhibit A) (each a “Payment” and collectively the
“Payments”) is subject to the excise tax imposed by Section 4999 of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”), and any successor
provision or any comparable provision of state or local income tax law
(collectively, “Section 4999”), or any interest, penalty or addition to tax is
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest, penalty, and addition to tax, hereinafter
collectively referred to as the “Excise Tax”), then, within 10 days after such
determination or final determination, as the case may be, the Company shall pay
to the Executive (or to the applicable taxing authority on the Executive’s
behalf) an additional cash payment (hereinafter referred to as the “Gross-Up
Payment”) equal to an amount such that after payment by the Executive of all
taxes, interest, penalties, additions to tax and costs imposed or incurred with
respect to the Gross-Up Payment (including, without limitation, any income and
excise taxes imposed upon the Gross-Up Payment), the Executive retains an amount
of the Gross-Up Payment equal to the Excise Tax imposed upon such Payment or
Payments. This provision is intended to put the Executive in the same position
as the Executive would have been had no Excise Tax been imposed upon or incurred
as a result of any Payment.

 

1.2  
Determination of Gross-Up.

 

(a)
Except as provided in Section 1.3, the determination that a Payment is subject
to an Excise Tax shall be made in writing by the principal certified public
accounting firm then retained by the Company to audit its annual financial
statements (the “Accounting Firm”). Such determination shall include the amount
of the Gross-Up Payment and detailed computations thereof, including any
assumptions used in such computations. Any determination by the Accounting Firm
will be binding on the Company and the Executive.

 

(b)
For purposes of determining the amount of the Gross-Up Payment, the Executive
shall be deemed to pay Federal income taxes at the highest marginal rate of
Federal individual income taxation in the calendar year in which the Gross-Up
Payment is to be made. Such highest marginal rate shall take into account the
loss of itemized deductions by the Executive and shall also include the
Executive’s share of the hospital insurance portion of FICA and state and local
income taxes at the highest marginal rate of individual income taxation in the
state and locality of the Executive’s residence on the date that the Payment is
made, net of the maximum reduction in Federal income taxes that could be
obtained from the deduction of such state and local taxes.

 

--------------------------------------------------------------------------------


 

1.3  
Notification.

 

(a)
The Executive shall notify the Company in writing of any claim by the Internal
Revenue Service (or any successor thereof) or any state or local taxing
authority (individually or collectively, the “Taxing Authority”) that, if
successful, would require the payment by the Company of a Gross-Up Payment. Such
notification shall be given as soon as practicable but no later than 30 days
after the Executive receives written notice of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid; provided, however, that failure by the Executive to give
such notice within such 30-day period shall not result in a waiver or forfeiture
of any of the Executive’s rights under this Exhibit A except to the extent of
actual damages suffered by the Company as a result of such failure. The
Executive shall not pay such claim prior to the expiration of the 15-day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes, interest,
penalties or additions to tax with respect to such claim is due). If the Company
notifies the Executive in writing prior to the expiration of such 15-day period
(regardless of whether such claim was earlier paid as contemplated by the
preceding parenthetical) that it desires to contest such claim, the Executive
shall:

 

 
(1)
give the Company any information reasonably requested by the Company relating to
such claim;

 

 
(2)
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
selected by the Company;

 

 
(3)
cooperate with the Company in good faith in order effectively to contest such
claim; and

 

 
(4)
permit the Company to participate in any proceedings relating to such claim;

 
provided, however, that the Company shall bear and pay directly all attorneys
fees, costs and expenses (including additional interest, penalties and additions
to tax) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, for all taxes (including, without
limitation, income and excise taxes), interest, penalties and additions to tax
imposed in relation to such claim and in relation to the payment of such costs
and expenses or indemnification.
 

--------------------------------------------------------------------------------


 

(b)
Without limitation on the foregoing provisions of this Section 1.3, and to the
extent its actions do not unreasonably interfere with or prejudice the
Executive’s disputes with the Taxing Authority as to other issues, the Company
shall control all proceedings taken in connection with such contest and, in its
reasonable discretion, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the Taxing Authority in respect of
such claim and may, at its or in their sole option, either direct the Executive
to pay the tax, interest or penalties claimed and sue for a refund or contest
the claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance an amount equal to
such payment to the Executive, on an interest-free basis, and shall indemnify
and hold the Executive harmless, on an after-tax basis, from all taxes
(including, without limitation, income and excise taxes), interest, penalties
and additions to tax imposed with respect to such advance or with respect to any
imputed income with respect to such advance, as any such amounts are incurred;
and, further, provided, that any extension of the statute of limitations
relating to payment of taxes, interest, penalties or additions to tax for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount; and, provided,
further, that any settlement of any claim shall be reasonably acceptable to the
Executive, and the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue.

 

(c)
If, after receipt by the Executive of an amount advanced by the Company pursuant
to Section 1.3(a), the Executive receives any refund with respect to such claim,
the Executive shall (subject to the Company’s compliance with the requirements
of this Exhibit A) promptly pay to the Company an amount equal to such refund
(together with any interest paid or credited thereof after taxes applicable
thereto), net of any taxes (including, without limitation, any income or excise
taxes), interest, penalties or additions to tax and any other costs incurred by
the Executive in connection with such advance, after giving effect to such
repayment. If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 1.3(a), it is finally determined that the Executive
is not entitled to any refund with respect to such claim, then such advance
shall be forgiven and shall not be required to be repaid and the amount of such
advance shall be treated as a Gross-Up Payment and shall offset, to the extent
thereof, the amount of any Gross-Up Payment otherwise required to be paid.

 

(d)
For purposes of this Exhibit A, whether the Excise Tax is applicable to a
Payment shall be deemed to be “finally determined” upon the earliest of: (1) the
expiration of the 15-day period referred to in Section 1.3(a) if the Company or
the Executive’s employer has not notified the Executive that it intends to
contest the underlying claim, (2) the expiration of any period following which
no right of appeal exists, (3) the date upon which a closing agreement or
similar agreement with respect to the claim is executed by the Executive and the
Taxing Authority (which agreement may be executed only in compliance with this
section), or (4) the receipt by the Executive of notice from the Company that it
no longer seeks to pursue a contest (which shall be deemed received if the
Company does not, within 15 days following receipt of a written inquiry from the
Executive, affirmatively indicate in writing to the Executive that the Company
intends to continue to pursue such contest).

 

--------------------------------------------------------------------------------


 

1.4  
Underpayment and Overpayment. It is possible that no Gross-Up Payment will
initially be made but that a Gross-Up Payment should have been made, or that a
Gross-Up Payment will initially be made in an amount that is less than what
should have been made (either of such events is referred to as an
“Underpayment”). It is also possible that a Gross-Up Payment will initially be
made in an amount that is greater than what should have been made (an
“Overpayment”). The determination of any Underpayment or Overpayment shall be
made by the Accounting Firm in accordance with Section 1.2. In the event of an
Underpayment, the amount of any such Underpayment shall be paid to the Executive
as an additional Gross-Up Payment. In the event of an Overpayment, the Executive
shall promptly pay to the Company the amount of such Overpayment together with
interest on such amount at the applicable Federal rate provided for in Section
1274(d) of the Code for the period commencing on the date of the Overpayment to
the date of such payment by the Executive to the Company. The Executive shall
make such payment to the Company as soon as administratively practicable after
the Company notifies the Executive of (a) the Accounting Firm’s determination
that an Overpayment was made and (b) the amount to be repaid.

 

--------------------------------------------------------------------------------



